Citation Nr: 1639852	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment, and assigned a noncompensable rating, effective September 9, 2008.  In a March 2011 rating decision, the RO granted an increased rating of 10 percent, effective September 9, 2008.  In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in February 2015.  The case is now returned for appellate review.

Additional, relevant evidence has been added to the record since the RO's last review of the claim on appeal in the March 2016 supplemental statement of the case. In March 2016, however, the Veteran waived Agency of Original Jurisdiction review of any new evidence submitted after the last supplemental statement of the case.

The issue of service connection for diabetic retinopathy has been raised by the record in an April 2016 formal claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran presently has a 10 percent rating for his service-connected bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment based on impairment of central visual acuity testing.  During the rating period on appeal, VA amended its regulations for rating disabilities of the eye. 73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received in September 2008, the amended provisions are not for application here

The Board previously remanded this case, as the Veteran had testified as to worsening conditions of his eyes since the last compensation and pension examination.  Thereafter, the Veteran underwent a VA examination in June 2015 with an ophthalmologist.  Among other findings, the examiner noted that the Veteran had mild non-specific visual field changes in the left eye, either from radiation retinopathy and/ or non-proliferative diabetic retinopathy.  The Goldmann visual field test results from the June 2015 VA examination are of record.  In a February 2016 VA addendum report, the same ophthalmologist noted that visual fields were essentially full (within normal limits) in both eyes.  There were mild superior field cuts in both eyes that might be consistent with upper effects of the Veteran's eyelids.  It was recommended that subsequent visual field interpretations be performed by a glaucoma specialist or neuro-ophthalmologist.  A Goldmann visual field test was included dated in February 2016.  

In June 2016, the Veteran underwent another compensation and pension examination with an optometrist.  Among other findings, it was determined that the Veteran did not have any visual field defect.  

The Veteran's representative submitted a post-remand brief in September 2016 arguing that the Veteran should get an independent medical examination to resolve the conflicting medical evidence of record as to the severity of the Veteran's eye disability.  The Veteran's representative also alluded to consideration for an extraschedular evaluation for the eye disability, but did not elaborate as to why extraschedular consideration was appropriate for the Veteran's claim.  It also is not immediately apparent from the record why an extraschedular consideration would be applicable.

Nonetheless, as the VA ophthalmologist who performed the eye examinations in June 2015 and February 2016 has indicated that the Veteran has visual field changes in the left eye, and the June 2016 VA examination determined that there were no visual field defects, another examination and opinion is warranted to resolve this claim.  It also is significant that the VA ophthalmologist recommended in February 2016 that any further visual field interpretations be performed by a glaucoma specialist or neuro-ophthalmologist; and the June 2016 VA examination was performed by an optometrist.  Any further testing should be conducted by a glaucoma specialist or neuro-ophthalmologist, if possible.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant treatment records from the VAMC in Bay Pines dated from June 2015 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his eye disability.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA eye examination with a glaucoma specialist or neuro-ophthalmologist, if possible or other suitably qualified examiner.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms the Veteran currently manifests, or has manifested in the recent past, that are attributable to his bilateral ocular non-Hodgkin's lymphoma with residual retinopathy, status post-radiation and chemotherapy treatment.

The examiner must conduct a detailed and comprehensive eye examination including addressing visual acuity and providing a visual field examination.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action. 38 C.F.R. § 4.2.

5.  Finally, readjudicate the claim on appeal with consideration of all relevant evidence submitted since the March 2016 supplemental statement of the case with consideration of the regulations for rating disabilities of the eye, effective prior to December 10, 2008.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






